               Case 4:20-cv-09353-YGR Document 8 Filed 03/23/21 Page 1 of 1

                                                                                ISTRIC
                                                                           TES D      TC
                                                                         TA




                                                                                                          O
                                                                    S
     DANIEL MALAKAUSKAS, Cal. Bar No.: 265903




                                                                                                           U
                                                                   ED
 1




                                                                                                            RT
     MALAKAUSKAS LAW, APC                                                                         D
                                                                                       RDERE




                                                               UNIT
     7345 South Durango Drive, Suite B-107-240                                  OO
 2                                                                       IT IS S
     Las Vegas NV 89113




                                                                                                                  R NIA
 3   Tel: 866-790-2242 / Fax: 888-802-2440
                                                                                                       o ge r s
     daniel@malakauskas.com                                                                onzalez R




                                                               NO
 4                                                                                onne G
                                                                         Judge Yv




                                                                                                                  FO
                                                                 RT




                                                                                                             LI
 5   Attorney for Plaintiff: Meryl Pomponio                                        3/23/2021
                                                                        ER




                                                                   H




                                                                                                          A
                                                                             N                              C
 6                                                                                             F
                                                                                 D IS T IC T O
                                                                                       R
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                             OAKLAND DIVISION
10
11
     MERYL POMPONIO,                                  Case No.: 4:20-cv-09353-YGR
12
                                                      NOTICE OF DISMISSAL WITH
13                              Plaintiff,            PREJUDICE
     v.
14
     WALGREEN CO., as an entity and doing              [Fed. R. Civ. P. 41]
15
     business as "Walgreens 6101", BETTY
16   BURTON BOSC, GISELLE BOSC, and
     DOES 1-50, Inclusive,
17
18                Defendants.

19
            PLEASE TAKE NOTICE, that plaintiff hereby unilaterally requests that this action be and
20
     is hereby dismissed in its entirety, against all defendants, WITH PREJUDICE, pursuant to Federal
21
     Rules of Civil Procedure 41(a)(1).
22
23
     Date: March 18th, 2021                                   /s/ Daniel Malakauskas ___________
24                                                            By: Daniel Malakauskas, of,
                                                              MALAKAUSKAS LAW, APC,
25
                                                              Attorney for Plaintiff
26
27
28




     NOTICE OF DISMISSAL PURSUANT TO FERDERAL RULE OF CIVIL PROCEDURE 41(a)(1)
                                                                                                                          1
